Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.

Detailed Action
	This action is in response to the papers filed December 23, 2020. 

Amendments
           Applicant's response and amendments, filed July 7, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 6 and 8, amended Claims 1-5, 7, 12, 17, and 19, and added new claims, Claims 21-32. 
Claims 1-5, 7, and 9-32 are pending and under consideration. 

Rejoinder
1. 	Claims 1-5, 7, and 9-32 are allowable. 
Applicant has amended independent Claim 1 to recite allowable subject matter, to wit, the binding protein embodiments (a) comprising the positively recited TCRalpha variable domain comprising each of the CDR1, CDR2 and CDR3 SEQ ID NO’s and the positively recited TCRbeta variable domain comprising each of the CDR1, CDR2 and CDR3 SEQ ID NO’s. The restriction requirement between Valpha variable domain species, between Vbeta variable domain species, between TCRalpha constant domain species, and between TCRbeta constant domain species, as set forth in the Office action mailed on December 2, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The Examiner has extended the search to Valpha domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 30-32, and Vbeta domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 27-29, as recited in Claim 1, embodiment (b). 
The Examiner has extended the search to Valpha domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 36-38, and Vbeta domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 33-35, as recited in Claim 1, embodiment (c). 
The Examiner has extended the search to Valpha domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 42-44, and Vbeta domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 39-41, as recited in Claim 1, embodiment (d). 
The Examiner has extended the search to Valpha domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 24-26, and Vbeta domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 21-23, as recited in Claim 1, embodiment (e). 
The Examiner has extended the search to Valpha domain SEQ ID NO’s: 3, 7, 11, and 15, and Vbeta domain SEQ ID NO’s: 1, 5, 9, and 13, as recited in Claim 5. 
The Examiner has extended the search to TCRalpha constant domain SEQ ID NO’s: 4, 8, 12, and 16, and TCRbeta constant domain SEQ ID NO’s: 2, 6, 10, and 14, as recited in Claim 11. 
The Examiner has extended the search to Valpha domain SEQ ID NO’s: 58, 66, 74, and 82, and Vbeta domain SEQ ID NO’s: 56, 64, 72, and 80, as recited in Claim 17. 
Search Results available in SCORE

Priority
This application is a continuation of PCT/US2018/022759 filed on March 15, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/471,956, filed on March 15, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on December 23, 2020 and January 11, 2021 that have been considered. 
The information disclosure statement filed January 11, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is 
NPL citation 4 has been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowable subject matter:
SEQ ID NO search results available in SCORE. 
With respect to SEQ ID NO:123, directed to a MAGE-A1 peptide (KVLEYVIKV), Yu et al (U.S. 2008/0311142; of record) is considered relevant prior art for having disclosed the use of a MAGE-A1 peptide (SEQ ID NO:50) to load dendritic cells to induce a therapeutic immune response for the treatment of cancer, wherein said MAGE-A1 peptide is 100% identical to SEQ ID NO:123.

With respect to SEQ ID NO:19, directed to a TCRalpha variable gene segment of 135 amino acids and comprising a CDR1 motif of SEQ ID NO:48, a CDR2 motif of SEQ ID NO:49, and a CDR3 motif of SEQ ID NO:50, as shown below, 
TCRV(a) SEQ ID NO:19
MLCSLLALLLGTFFEPRTSQELEQSPQSLIVQEGKNLTINCTSSKTLYGLYWYKQKYGEGLIFLMMLQKGGEEKSHEKITAKLDEKKQQSSLHITASQPSHAGIYLCGAAPTYSNYGGSQGNLIFGKGTKLSVKP

Hercend et al (U.S. Patent 6,596,536) is considered closest prior art for having disclosed a TCRalpha variable chain domain (SEQ ID NO:68) that is 87% identical to amino acids 4-108 of SEQ ID NO:19 and encoding the identical CDR1 motif of SEQ ID NO:48 and CDR2 motif of SEQ ID NO:49, shown below. 
SLLALLLGTF-FEPR--TSQELEQSPQSLIVQEGKNLTINCTSSKTLYGLYWYKQKYGEG 
::| :|||   |:    :||:|||||||||||||||||||||||||||||||||||||||
TVLQVLLGILGFQAAWVSSQQLEQSPQSLIVQEGKNLTINCTSSKTLYGLYWYKQKYGEG 62

LIFLMMLQKGGEEKSHEKITAKLDEKKQQSSLHITASQPSHAGIYLCG 108
||||||||||||||||||||||||||||||||||||||||||||||||
LIFLMMLQKGGEEKSHEKITAKLDEKKQQSSLHITASQPSHAGIYLCG 110
However, Hercend et al not disclose or fairly suggest the TCRalpha variable domain to comprise the instantly recited CDR3 motif of SEQ ID NO:50, nor a TCRalpha variable domain that specifically binds to a MAGE-A1 peptide: HLA complex.

With respect to SEQ ID NO:50, directed to a TCRalpha variable gene segment CDR3 motif of 19 amino acids (CGAAPTYSNYGGSQGNLIF), Sahin et al (U.S. Patent 9,586,997; filed June 21, 2013) is considered closest prior art for having disclosed TCRalpha variable domains comprising a CDR3 motif comprising an amino acid sequence that is 92% identical to amino acids 7-19 of SEQ ID NO:50, as shown below.  

| |||||||||||
YRNYGGSQGNLIF
However, Sahin et al not disclose or fairly suggest the TCRalpha variable domain to comprise the instantly recited CDR3 motif of SEQ ID NO:50, nor a TCRalpha variable domain that specifically binds to a MAGE-A1 peptide: HLA complex.

Davis et al (U.S. Patent 10,202,640; filed April 30, 2015) is considered closest prior art for having disclosed TCRalpha variable domains comprising a CDR3 motif comprising an amino acid sequence that is 68% identical to SEQ ID NO:50, as shown below.  
CGAAPTYSNYGGSQGNLIF
|||      ||||||||||
CGA----DKYGGSQGNLIF
However, Davis et al not disclose or fairly suggest the TCRalpha variable domain to comprise the instantly recited CDR3 motif of SEQ ID NO:50, nor a TCRalpha variable domain that specifically binds to a MAGE-A1 peptide: HLA complex.

With respect to SEQ ID NO:17, directed to a TCRbeta variable gene segment of 129 amino acids and comprising a CDR1 motif of SEQ ID NO:45, a CDR2 motif of SEQ ID NO:46, and a CDR3 motif of SEQ ID NO:47, as shown below, 
TCRV(b) SEQ ID NO:17
MLCSLLALLLGTFFGVRSQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRGLQLLFYSIGIDQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCAWSVTRHNEQFFGPGTRLTVL

	Leiden et al (GenBank E27552, 1999) is considered close prior art for having taught a human TCRbeta variable region comprising an amino acid sequence that is 90% identical to amino acids 20-129 of SEQ ID NO:17, including a CDR1 motif identical to SEQ ID NO:45 and a CDR2 motif identical to SEQ ID NO:46, as shown below. 
TIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRGLQLLFYSIGIDQISSEVPQ 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
TIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRGLQLLFYSIGIDQISSEVPQ 

NLSASRPQDRQFILSSKKLLLSDSGFYLCAWSVTRHNEQF-FGPGTRLTVL
||||||||||||||||||||||||||||||||       : || ||||||:
NLSASRPQDRQFILSSKKLLLSDSGFYLCAWSRQEAVGGYTFGSGTRLTVV
However, Leiden et al not teach or fairly suggest the TCRbeta variable domain to comprise the instantly recited CDR3 motif of SEQ ID NO:47, nor a TCRbeta variable domain that specifically binds to a MAGE-A1 peptide: HLA complex.

Charmley et al (GenBank PH1573, 1993) is considered close prior art for having taught a human TCRbeta variable region comprising an amino acid sequence that is 98% identical to amino acids 1-111 of SEQ ID NO:17, including a CDR1 motif identical to SEQ ID NO:45, a CDR2 motif 80% similar to SEQ ID NO:46, and identical to the first four amino acids of CDR3 motif of SEQ ID NO:47, as shown below. 
MLCSLLALLLGTFFGVRSQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRG 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GTSNPNLYWYRQAAGRG 

LQLLFYSIGIDQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCAWS
|||||||:|| ||||||||||||||||||||||||||||||||||||||||
LQLLFYSVGIGQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCAWS
However, Charmely et al not teach or fairly suggest the TCRbeta variable domain to comprise the instantly recited CDR3 motif of SEQ ID NO:47, nor a TCRbeta variable domain that specifically binds to a MAGE-A1 peptide: HLA complex.

Smith et al (U.S. 2016/0280755; published September 29, 2016, priority to November 22, 2013) is considered close prior art for having disclosed a human TCRbeta variable region (SEQ ID NO:3) comprising an amino acid sequence that is 92% identical to amino acids 18-129 of SEQ ID NO:17, including a CDR1 motif identical to SEQ ID NO:45, a CDR2 motif 80% similar to SEQ ID NO:46, and a CDR3 motif 69% similar to SEQ ID NO:47, as shown below. 
SQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRGLQLLFYSIGIDQISSEV 
||||||||||||||||||||||||||||||||||||||||||||:|||||:|| ||||||
SQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRGLELLFYSVGIGQISSEV 

PQNLSASRPQDRQFILSSKKLLLSDSGFYLCAWSVTRHNEQFFGPGTRLTVL
|||| |||||||||||||||||||||||||||||:    |||||||||||||
PQNLFASRPQDRQFILSSKKLLLSDSGFYLCAWSIGA--EQFFGPGTRLTVL
However, Smith et al not disclose or fairly suggest the TCRbeta variable domain to comprise the instantly recited CDR3 motif of SEQ ID NO:47, nor a TCRbeta variable domain that specifically binds to a MAGE-A1 peptide: HLA complex.

With respect to SEQ ID NO:47, directed to a TCRbeta variable gene segment CDR3 motif of 13 amino acids (CAWSVTRHNEQFF), Sugiyama et al (U.S. 2010/0190163) is considered close prior art for having disclosed a TCRbeta variable gene segment comprising a CDR3 motif that is 77% identical to SEQ ID NO:47, as shown below. 
CAWSVTRHNEQFF 
|||| | :|||||
CAWSGTSYNEQFF
However, Sugiyama et al not disclose or fairly suggest the TCRbeta variable domain to comprise the instantly recited CDR3 motif of SEQ ID NO:47, nor a TCRbeta variable domain that specifically binds to a MAGE-A1 peptide: HLA complex.

Carreno et al (WO 16/040900; published March 17, 2016, priority to September 14, 2014) is considered close prior art for having disclosed a TCRbeta variable gene segment comprising a CDR3 motif (SEQ ID NO:349) that is 77% identical to SEQ ID NO:47, as shown below. 
CAWSVTRHNEQFF 
|||||   |||||
CAWSVASGNEQFF
However, Carreno et al not disclose or fairly suggest the TCRbeta variable domain to comprise the instantly recited CDR3 motif of SEQ ID NO:47, nor a TCRbeta variable domain that specifically binds to a MAGE-A1 peptide: HLA complex.


With respect to the codon-optimized nucleotide sequences, SEQ ID NO:56, SEQ ID NO:64, SEQ ID NO:72, SEQ ID NO:80, and SEQ ID NO:88, encoding a TCRbeta chain variable domain, as recited in Claim 17, SEQ ID NO:56, SEQ ID NO:64, SEQ ID NO:72, SEQ ID NO:80, and SEQ ID NO:88 are free of the prior art. 



With respect to Claim 1, embodiment (b), drawn to TCRalpha variable domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 30-32, Blankenstein et al (U.S. Patent 10,377,808; priority to August 7, 2014) is considered relevant prior art for having disclosed: 
TCRalpha variable domain CDR1 motif (SEQ ID NO:40), being directed to MAGE A1 antigens, that is 100% identical to instant TCRalpha variable domain CDR2 motif SEQ ID NO:30
DSSSTY
||||||
DSSSTY
TCRalpha variable domain CDR2 motif (SEQ ID NO:41), being directed to MAGE A1 antigens, that is 100% identical to instant TCRalpha variable domain CDR2 motif SEQ ID NO:31
IFSNMDM
|||||||
IFSNMDM
TCRalpha variable domain CDR3 motif (SEQ ID NO:7), being directed to MAGE A1 antigens, that that is 82% identical to instant TCRalpha variable domain CDR3 motif SEQ ID NO:32
CAESIDARLMF
|||| :|||||
CAESYNARLMF

With respect to Claim 1, embodiment (b), drawn to TCRbeta variable domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 27-29, Alten et al (U.S. Patent 10,550,182; priority to August 17, 2016) is considered relevant prior art for having disclosed: 
TCRbeta variable domain CDR1 motif (SEQ ID NO:7), being 100% identical to SEQ ID NO:27
SGDLS
|||||
SGDLS
TCRbeta variable domain CDR2 motif (SEQ ID NO:8), being 100% identical to SEQ ID NO:28
YYNGEE
||||||
YYNGEE
 is considered relevant prior art for having disclosed a TCRbeta variable domain CDR3 motif (SEQ ID NO:29), being 78% identical to SEQ ID NO:29
CASSQGDEKLFF
|||| |:|:|||
CASSTGNERLFF

With respect to SEQ ID NO:5, directed to a TCRbeta variable gene segment of 130 amino acids and comprising a CDR1 motif of SEQ ID NO:27, a CDR2 motif of SEQ ID NO:28, and a CDR3 motif of SEQ ID NO:29, as shown below.
TCRV(b) SEQ ID NO:5
MGFRLLCCVAFCLLGAGPVDSGVTQTPKHLITATGQRVTLRCSPRSGDLSVYWYQQSLDQ 
GLQFLIQYYNGEERAKGNILERFSAQQFPDLHSELNLSSLELGDSALYFCASSQGDEKLF FGSGTQLSVL

Sahin et al (U.S. Patent 9,586,997) is considered closest prior art for having disclosed a TCRbeta chain (SEQ ID NO:17) that is 91% identical to instant SEQ ID NO:5, as shown below.
MGFRLLCCVAFCLLGAGPVDSGVTQTPKHLITATGQRVTLRCSPRSGDLSVYWYQQSLDQ 
|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
MGTRLLCCVAFCLLGAGPVDSGVTQTPKHLITATGQRVTLRCSPRSGDLSVYWYQQSLDQ 

GLQFLIQYYNGEERAKGNILERFSAQQFPDLHSELNLSSLELGDSALYFCASS----QGD 
|||||||||||||||||||||||||||||||||||||||||||||||||||||     | 
GLQFLIQYYNGEERAKGNILERFSAQQFPDLHSELNLSSLELGDSALYFCASSALGGAGT 

EKLFFGSGTQLSVL 
 :|||| |::|:||
GELFFGEGSRLTVL

With respect to Claim 1, embodiment (c), drawn to TCRalpha variable domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 36-38, Gros et al (U.S. Patent 10,544,392 priority to May 1, 2015) is considered relevant prior art for having disclosed: 
TCRalpha variable domain CDR1 motif (SEQ ID NO:27), being 100% identical to SEQ ID NO:36
TSENNYY 
|||||||
TSENNYY
TCRalpha variable domain CDR2 motif (SEQ ID NO:22), being 100% identical to SEQ ID NO:37
QEAYKQQN
||||||||
QEAYKQQN
A TCRalpha variable domain comprising the CDR3 motif SEQ ID NO:38 (CAFMKSHSGYIF) appears free of the prior art.

With respect to Claim 1, embodiment (c), drawn to TCRbeta variable domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 33-35, Smith et al (U.S. Patent 10,023,625, priority to November 22, 2013) is considered relevant prior art for having disclosed a TCRbeta variable domain CDR1 motif (SEQ ID NO:14), being 100% identical to SEQ ID NO:33
GTSNPN
||||||
GTSNPN
Li et al (WO 2016/177195; priority to May 6, 2015) is considered relevant prior art for having disclosed a TCRbeta variable domain CDR2 motif (SEQ ID NO:12), being 85% identical to SEQ ID NO:34
SVGIG
|||||
SVGIG


Sugiyama et al (U.S. Patent 10,648,036; priority to June 28, 2011) is considered relevant prior art for having disclosed a TCRbeta variable domain CDR3 motif (SEQ ID NO:12), being 85% identical to SEQ ID NO:35
CALSTSYEQYF
|| ||:|||||
CASSTAYEQYF

With respect to SEQ ID NO:9, directed to a TCRbeta variable gene segment of 127 amino acids and comprising a CDR1 motif of SEQ ID NO:33, a CDR2 motif of SEQ ID NO:34, and a CDR3 motif of SEQ ID NO:35, as shown below.
TCRV(b) SEQ ID NO:9
MLCSLLALLLGTFFGVRSQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRG 
LQLLFYSVGIGQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCALSTSYEQYFGP 
GTRLTVT

Li et al (WO 2016/177195; priority to May 6, 2015) is considered closest prior art for having disclosed a TCRbeta chain (SEQ ID NO:24) that is 95% identical to instant SEQ ID NO:9, as shown below.
MLCSLLALLLGTFFGVRSQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRG 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
MLCSLLALLLGTFFGVRSQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRG 

LQLLFYSVGIGQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCALST-SYEQYFG 
||||||||||||||||||||||||||||||||||||||||||||||||| |    |||||
LQLLFYSVGIGQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCAWSVDGAEQYFG 

PGTRLTVT
||||||||
PGTRLTVT

With respect to Claim 1, embodiment (d), drawn to TCRalpha variable domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 42-44, Gros et al (U.S. Patent 10,544,392 priority to May 1, 2015) is considered relevant prior art for having disclosed: 
TCRalpha variable domain CDR1 motif (SEQ ID NO:27), being 100% identical to SEQ ID NO:42
TSENNYY 
|||||||
TSENNYY
TCRalpha variable domain CDR2 motif (SEQ ID NO:22), being 100% identical to SEQ ID NO:43
QEAYKQQN
||||||||
QEAYKQQN
Molldrem et al (U.S. 2008/064631) is considered relevant prior art for having disclosed a TCRalpha variable domain CDR3 motif (SEQ ID NO:5), being 77% identical to SEQ ID NO:44
CAFGEGARLMF
|| | ||||||
CAVGGGARLMF

With respect to Claim 1, embodiment (d), drawn to TCRbeta variable domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 39-41, Smith et al (U.S. Patent 10,023,625; priority to November 22, 2013) is considered relevant prior art for having disclosed a TCRbeta variable domain CDR1 motif (SEQ ID NO:12), being 100% identical to SEQ ID NO:39
GTSNPN
||||||
GTSNPN
Li et al (WO 2016/177195; priority to May 6, 2015) is considered relevant prior art for having disclosed a TCRbeta variable domain CDR2 motif (SEQ ID NO:12), being 85% identical to SEQ ID NO:40
SVGIG
|||||
SVGIG
Sugiyama et al (U.S. Patent 10,093,977; priority to March 5, 2007) is considered relevant prior art for having disclosed a TCRbeta variable domain CDR3 motif (SEQ ID NO:3371), being 82% identical to SEQ ID NO:41
CAWSVAVNTEAFF 
||||  :||||||
CAWSADMNTEAFF 

With respect to SEQ ID NO:13, directed to a TCRbeta variable gene segment of 129 amino acids and comprising a CDR1 motif of SEQ ID NO:39, a CDR2 motif of SEQ ID NO:40, and a CDR3 motif of SEQ ID NO:41, as shown below.
TCRV(b) SEQ ID NO:13
MLCSLLALLLGTFFGVRSQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRG 
LQLLFYSVGIGQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCAWSVAVNTEAFF 
GQGTRLTVV

Jacobsen et al (U.S. Patent 8,217,144) is considered closest prior art for having disclosed a TCRbeta chain (SEQ ID NO:40) that is 92% identical to instant SEQ ID NO:13, as shown below.
MLCSLLALLLGTFFGVRSQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRG 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
MLCSLLALLLGTFFGVRSQTIHQWPATLVQPVGSPLSLECTVEGTSNPNLYWYRQAAGRG 

LQLLFYSVGIGQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCAWS-VAVNT-EA 
|||||||||||||||||||||||||||||||||||||||||||||||||||   : | | 
LQLLFYSVGIGQISSEVPQNLSASRPQDRQFILSSKKLLLSDSGFYLCAWSETGLGTGEL 

FFGQGTRLTVV 
|||:|:||||:
FFGEGSRLTVL 

With respect to Claim 1, embodiment (e), drawn to TCRalpha variable domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 24-26, Schendel et al (U.S. 2018/0245242; priority to June 1, 2015) is considered relevant prior art for having disclosed a TCRalpha variable domain CDR1 motif (SEQ ID NO:122), being 100% identical to SEQ ID NO:24
YSGSPE
||||||
YSGSPE
Ellinger et al (U.S. 2019/0169261; priority to June 17, 2016) is considered relevant prior art for having disclosed a TCRalpha variable domain CDR2 motif (SEQ ID NO:153), being 100% identical to SEQ ID NO:25
HISR
||||
HISR

A TCRalpha variable domain comprising the CDR3 motif SEQ ID NO:26 (CALRSGGYQKVTF) appears free of the prior art.

With respect to Claim 1, embodiment (e), drawn to TCRbeta variable domain CDR1, CDR2, and CDR3 SEQ ID NO’s: 21-23, Blankenstein et al (U.S. Patent 10,377,808; priority to August 7, 2014) is considered relevant prior art for having disclosed: 
 a TCRbeta variable domain CDR1 motif (SEQ ID NO:46), being 100% identical to SEQ ID NO:21
MDHEN
|||||
MDHEN
a TCRbeta variable domain CDR2 motif (SEQ ID NO:47), being 100% identical to SEQ ID NO:22
SYDVKM
||||||
SYDVKM

CASNNRDSYNSPLHF
|||    ||||||||
CASTQGSSYNSPLHF 

With respect to SEQ ID NO:1, directed to a TCRbeta variable gene segment of 133 amino acids and comprising a CDR1 motif of SEQ ID NO:21, a CDR2 motif of SEQ ID NO:22, and a CDR3 motif of SEQ ID NO:23, as shown below, 
TCRV(b) SEQ ID NO:1
MGIRLLCRVAFCFLAVGLVDVKVTQSSRYLVKRTGEKVFLECVQDMDHENMFWYRQDPGL 
GLRLIYFSYDVKMKEKGDIPEGYSVSREKKERFSLILESASTNQTSMYLCASNNRDSYNS 
PLHFGNGTRLTVT

Odunsi et al (U.S. Patent 10,000,546) is considered closest prior art for having disclosed a TCRbeta chain (SEQ ID NO:12) that is 94% identical to instant SEQ ID NO:1, as shown below.
MGIRLLCRVAFCFLAVGLVDVKVTQSSRYLVKRTGEKVFLECVQDMDHENMFWYRQDPGL 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
MGIRLLCRVAFCFLAVGLVDVKVTQSSRYLVKRTGEKVFLECVQDMDHENMFWYRQDPGL 

GLRLIYFSYDVKMKEKGDIPEGYSVSREKKERFSLILESASTNQTSMYLCASN-NRDSYN 
||||||||||||||||||||||||||||||||||||||||||||||||||||     :||
GLRLIYFSYDVKMKEKGDIPEGYSVSREKKERFSLILESASTNQTSMYLCASRFPGTAYN 

SPLHFGNGTRLTVT
||||||||||||||
SPLHFGNGTRLTVT

With respect to SEQ ID NO:4, 8, 12, 16, and 20, directed to a TCRalpha constant domain, shown below, said SEQ ID NO’s encode the identical amino acid sequence. Schmitt et al (U.S. 2016/0083449; published March 24, 2016, priority to August 4, 2014; of record) is considered relevant prior art for having disclosed a TCRalpha constant domain (SEQ ID NO:4) for use in TCR immunotherapies directed against a tumor antigen, said TCRalpha constant domain being 100% identical to SEQ ID NO:4, SEQ ID NO:8, SEQ ID NO:12, SEQ ID NO:16, and SEQ ID NO:20.

TCRC(a) SEQ ID NO: 4, 8, 12, 16, and 20
DIQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKCVLDMRSMDFKSNSAVAWSNKSDFACANAFNNSIIPEDTFFPSPESSCDVKLVEKSFETDTNLNFQNLSVIGFRILLLKVAGFNLLMTLRLWSS

With respect to SEQ ID NO:2, 6, and 14, directed to a TCRbeta constant domain, shown below, said SEQ ID NO’s encode the identical amino acid sequence. Rosenberg et al (U.S. Patent 8,785,601) is considered relevant prior art for having disclosed a TCRbeta constant domain (SEQ ID NO:15) for use in TCR immunotherapies directed against a tumor antigen, said 
TCRC(b) SEQ ID NO:2, 6, and 14
EDLNKVFPPEVAVFEPSEAEISHTQKATLVCLATGFFPDHVELSWWVNGKEVHSGVCTDP 
QPLKEQPALNDSRYCLSSRLRVSATFWQNPRNHFRCQVQFYGLSENDEWTQDRAKPVTQIVSAEAWGRADCGFTSVSYQQGVLSATILYEILLGKATLYAVLVSALVLMAMVKRKDF 

With respect to SEQ ID NO:10 and 18, directed to a directed to a TCRbeta constant domain, shown below, said SEQ ID NO’s encode the identical amino acid sequence. Kitchen et al (U.S. Patent 9,228,007; published January 5, 2016; of record) is considered relevant prior art for having disclosed a TCRbeta constant domain (SEQ ID NO:8) for use in TCR immunotherapies directed against a tumor antigen, said TCRbeta constant domain being 100% identical to SEQ ID NO:10 and SEQ ID NO:18.
TCRC(b) SEQ ID NO:10 and 18
DLKNVFPPEVAVFEPSEAEISHTQKATLVCLATGFYPDHVELSWWVNGKEVHSGVCTDPQ 
PLKEQPALNDSRYCLSSRLRVSATFWQNPRNHFRCQVQFYGLSENDEWTQDRAKPVTQIV 
SAEAWGRADCGFTSESYQQGVLSATILYEILLGKATLYAVLVSALVLMAMVKRKDSRG

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment-Claims
3. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, John Morgan at 206-622-4900 on August 31, 2020.

Claim 1 has been re-written as follows:
Claim 1. 	An isolated modified cell comprising a heterologous polynucleotide encoding a binding protein, wherein the encoded binding protein comprises:
(a) a T cell receptor (TCR) α-chain variable (Vα) domain having CDR1, CDR2, and
CDR3 amino acid sequences of SEQ ID NOS.:48-50, respectively, and a TCR β-chain variable (Vβ) domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:45-47, respectively;
(b) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:30-32, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:27-29, respectively;
(c) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:36-38, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:33-35, respectively;
(d) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:42-44, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:39-41, respectively; or
(e) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:24-26, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:21-23, respectively; and


Claim 2 has been re-written as follows:
Claim 2. 	The isolated modified cell of claim 1, wherein the encoded binding protein of (a) is capable of specifically binding to a KVLEYVIKV (SEQ ID NO:123):HLA-A*201 complex with a Kd less than or equal to about 10-8M. 

In Claim 3, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’.

In Claim 4, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’.

Claim 5 has been re-written as follows:
Claim 5. 	An isolated modified cell comprising a heterologous polynucleotide encoding a binding protein, wherein the encoded binding protein comprises:
(a) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:48-50, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:45-47, respectively;
(b) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:30-32, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:27-29, respectively;
(c) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:36-38, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:33-35, respectively;
(d) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:42-44, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:39-41, respectively; or
(e) a TCR Vα domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:24-26, respectively, and a TCR Vβ domain having CDR1, CDR2, and CDR3 amino acid sequences of SEQ ID NOS.:21-23, respectively;
wherein the binding protein is capable of specifically binding to a KVLEYVIKV (SEQ ID NO.: 123):human leukocyte antigen (HLA)-A *0201 complex on a cell surface independent of CD8 or in the absence of CD8; and 
wherein:
(i) the encoded Vα domain comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOS.:3, 7, 11, 15, and 19; and 
(ii) the encoded Vβ domain comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOS.: 1, 5, 9, 13, and 17. 

In Claim 7, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’, and the phrases ‘according to’ are replaced with the preposition ‘of’.



In Claim 10, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’, and the phrase ‘according to’ is replaced with the preposition ‘of’.

In Claim 11, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’, and the phrases ‘according to’ are replaced with the preposition ‘of’.

In Claim 12, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’.

In Claim 13, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’.

In Claim 14, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’.

In Claim 15, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’.

In Claim 17, phrases ‘according to’ are replaced with the preposition ‘of’.

In Claim 18, the phrase ‘An expression vector’ is replaced with the phrase ‘An isolated expression vector’.

In Claim 26, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’.

In Claim 27, the phrase ‘A modified T cell’ is replaced with the phrase ‘An isolated modified T cell’, and the phrases ‘according to’ are replaced with the preposition ‘of’.

In Claim 28, the phrase ‘The modified T cell’ is replaced with the phrase ‘The isolated modified T cell’, and the phrases ‘according to’ are replaced with the preposition ‘of’.

In Claim 29, the phrase ‘The modified cell’ is replaced with the phrase ‘The isolated modified cell’, and the phrases ‘according to’ are replaced with the preposition ‘of’.

In Claim 30, the phrases ‘according to’ are replaced with the preposition ‘of’.

In Claim 31, the phrases ‘according to’ are replaced with the preposition ‘of’.

Conclusion
4. 	Claims 1-5, 7, and 9-32 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633